Citation Nr: 0843452	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1957 to January 
1959.  He died in February 2005 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, the veteran was service-connected for removal 
of semilunar cartilage of the left knee, evaluated as 10 
percent disability, at the time of his death.  He died in 
February 2005 due to acute myocardial infarction and total 
cardiac blockage.  While the RO sent a notice dated in 
November 2005, the letter was not provided prior to 
adjudication of the claim and it did not comply with the 
Court's holding in Hupp.  On remand, this must be 
accomplished.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain, what, if any, information 
and (medical and lay) evidence not 
previously provided to VA is 
necessary to substantiate the 
appellant's claim.  The notice should 
include a
a statement of the conditions for 
which the veteran was service-
connected at the time of his death 
(i.e. removal of semilunar cartilage 
of the left knee) and an explanation 
of the evidence and information 
required to substantiate a DIC claim 
based on a condition not yet service 
connected.  The letter should 
indicate which portion of the 
evidence, if any, is to be provided 
by the appellant and which portion, 
if any, VA will attempt to obtain on 
her behalf.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the 
appellant's claim.  If action remains 
adverse to the appellant, provide her 
with a supplemental statement of the 
case and allow an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




